Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a method of controlling a multi-phase electric motor having a stator winding, comprising:
regulating a current flowing in the multi-phase electric motor by controlling a multi-phase voltage applied to the multi-phase electric motor through a switch mode inverter driven by a control modulated signal; and 
detecting an overload condition of said multi-phase electric motor, by: controlling the multi-phase electric motor in a steady state condition in which the current flowing in said multi-phase electric motor has constant phase with the multi-phase electric motor operating at constant load and with a constant speed; and 
monitoring a modulation index of the multi-phase voltage applied to the multi-phase electric motor while in the steady state condition to detect a thermal increase of a value of a stator resistance of the stator winding of the multi-phase electric motor, wherein monitoring the modulation index comprises detecting a monotonic increase of the modulation index that occurs while the multi-phase electric motor is in the steady state condition; and 
generating an overload detection signal if the monotonic increase is detected.
With respect to claim 7, the Prior Art does not teach a method of controlling a multi-phase electric motor having a stator winding comprising: 

b) detecting a steady state condition of the multi-phase electric motor; 
c) monitoring a duty cycle of a voltage applied to a high side of a first leg of the a switch mode inverter, while maintaining open high side and low side switches of other legs with the exception of one of the low side switches of said other legs, which is maintained closed in order to detect a thermal increase of a value of a stator resistance of the stator winding of the multi-phase electric motor; and 
d) verifying that there is a monotonic increase of the duty cycle while the multi-phase electric motor is in the steady state condition, and if verified then entering into an overload state by generating an overload detection signal.
With respect to claim 11, the Prior Art does not teach a device for driving a multi-phase electric motor having a stator winding, comprising: 
a first circuit configured to detect an overload condition of said multi-phase electric motor; and
a second circuit configured to regulate a current flowing in the multi-phase electric motor by controlling a multi-phase voltage applied to the multi-phase electric motor through a switch mode inverter driven by a control modulated signal, the second circuit further configured to control the multi-phase electric motor in a steady state condition in which the current flowing in said multi-phase electric motor has constant phase with the multi-phase electric motor operating at constant load and with a constant speed; 
wherein said first circuit  comprises: a monitoring circuit configured to monitor a modulation index of the multi-phase voltage applied to the multi-phase electric motor while in the steady state condition to detect a thermal increase of a value of a stator resistance of the stator winding of the multi-phase electric motor; and further configured to generate an overload detection signal in response to 
With respect to claim 14, the Prior Art does not teach a device for driving a multi-phase electric motor having a stator winding comprising: 
an operation circuit configured to: a) regulate a the DC current in the multi-phase electric motor while in a standstill condition; 
a steady state detection module configured to: b) detect during operation of the multi- phase electric motor a steady state condition of the multi-phase electric motor; and 
a circuit configured to detect an overload condition of said multi-phase electric motor by: 
c) monitoring a duty cycle of a voltage applied to a high side of a first leg of a switch mode inverter, while maintaining open high side and low side switches of other legs with the exception of one of the low side switches of said other legs, which is maintained closed in order to detect a thermal increase of a value of a stator resistance of the stator winding of the multi-phase electric motor; and 
d) verifying that there is a monotonic increase of the duty cycle while the multi- phase electric motor is in the steady state condition, and in response to verification enter into an overload state and generate an overload detection signal.
	Claims 1, 4-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846